Appeal by the defendant from a judgment and an amended judgment of the Supreme Court, Richmond County (Felig, J.), both rendered August 21, 1984, convicting him of robbery in the first degree under indictment No. 329/83, upon a jury verdict, and adjudicating him in violation of probation under indictment No. 201/79, upon his plea of guilty, respectively, and imposing sentences.
Ordered that judgment and amended judgment are affirmed.
The defendant failed to preserve his objections regarding the prejudicial effect of certain statements made during the prosecutor’s summation and the jury charge (see, CPL 470.05 [2]; People v Nuccie, 57 NY2d 818; People v George, 108 AD2d 870). In any event, the defendant’s contentions have been considered and have been found to be without merit (see, People v Monahan, 114 AD2d 380, lv denied 67 NY2d 654; People v Lopez, 104 AD2d 904). Thompson, J. P., Bracken, Niehoff and Harwood, JJ,, concur.